STERN, P.J.A.D.
(concurring).
As the majority develops, plaintiffs appeal from an order of December 7, 2001 which grants summary judgment to defendants and dismisses their complaint with prejudice in this case involving injuries sustained by a sixteen-month old minor. The injuries were caused by defendants’ son who was less than six years old at the time.
Plaintiffs argue that “the trial court erred in applying the parental immunity doctrine to the plaintiffs’ action against defendant Alfonse Scalia for the negligent supervision of his son, Michael Scalia.” Specifically, plaintiffs contend that “the parental immunity doctrine does not ... prevent an innocent, unrelated, injured third party from bringing an action against the parents for their negligence in supervising their own unemancipated child.”
Many of the policy reasons that originally supported the concept of immunity, such as avoidance of fraud and preservation of family harmony, do not apply in the third party setting, irrespective of any increased use of homeowners’ and similar liability insurance coverage. Foldi v. Jeffries, 93 N.J. 533, 539, 461 A.2d 1145 (1983); France v. A.P.A. Transp. Corp., 56 N.J. 500, 504-06, 267 A.2d 490 (1970). Yet there is no dispute that Kathryn Buono could not sue her mother, Diane Buono, who might have been negligent in failing to watch more carefully and to protect her sixteen-month old daughter as the bicycle approached, and that Alphonse Scalia could not “third party” Diane Buono in the case against him. This flows from Foldi v. Jeffries, supra, because Diane Buono’s negligent supervision of her daughter was neither willful nor wanton,5 *224and the doctrine of parent-child immunity has not been abrogated in “situations that involve the exercise of parental authority and customary child care.” Foldi supra, 93 N.J. at 551, 461 A.2d 1145.
I concur in the opinion of the court because it accurately examines New Jersey law as it now stands, and because a reexamination of Foldi based on developments of the last twenty years, can come only from the Supreme Court. Moreover, I am satisfied that the ability of the Buonos to sue Alfonse Scalia cannot be fully analyzed without reexamining his inability to bring a third party action against Diane Buono, which is concededly barred by Foldi.

 In Foldi, the Supreme Court concluded "that the doctrine of parental immunity will continue to preclude liability in cases of negligent supervision, but not for a parent’s willful or wanton failure to supervise his or her children.” 93 *224N.J. at 549, 461 A.2d 1145. Mrs. Buono's lack of supervision was no more willful or wanton than that of Mrs. Foldi.